Order and judgment (one paper), Supreme Court, New York County (Bruce Wright, J.), entered on December 5, 1989, which dismissed the petition brought pursuant to CPLR article 78 challenging a determination of respondent City Civil Service Commission, dated Octo*252her 12, 1988, affirming a determination of the Commissioner of the City of New York Department of Parks and Recreation adopting the recommendations of an Administrative Law Judge after a disciplinary hearing and imposing a penalty of 20 days’ suspension without pay, unanimously affirmed, without costs.
The record shows that the petitioner repeatedly ignored questions posed to him by a supervisor and intentionally refused to follow two separate orders to report to that supervisor’s office. Accordingly, the respondent Commission’s affirming the Parks Commissioner’s adoption of the ALJ’s recommendations as to findings and penalty was not arbitrary as a matter of law (see, Matter of New York City Dept. of Envtl. Protection v New York City Civ. Serv. Commn., 164 AD2d 834, 835-836).
The petitioner’s remaining arguments are without merit. Concur—Murphy, P. J., Milonas, Ellerin, Ross and Rubin, JJ.